Ostrander, J.
(dissenting). Upon the facts disclosed by the record, I think the doctrine of “safe place” is not involved. The laying of a water main in a street involves the digging of a trench, the laying and the connecting of the sections of pipe, and the filling of the trench. It is a work of continuous construction from the time the ground is broken until it is replaced. Various methods may be, and are, employed to protect those engaged in the work of construction. But it seems to me plainly a misnomer to say that at any time during the progress of the work the master is under any duty to provide for the workmen a safe place within the meaning of the legal doctrine of “safe place.” The duty of the master employing the men is in such a case one which grows out of the assurance that they can work in the place upon the ordinary conditions of safety usually found in such places. If this involves shoring up the sides of the trench, and shoring has been omitted, then the assurance has been falsely extended. Oné difference between the doctrine of safe place and the one I have indicated is that with respect to the latter the duty of the master is delegable, and I think - no case can be found in which it has been held, in work such as that of digging a trench or sewer, that if the master provided material the duty of using it was not á *7delegable duty. There was testimony tending to prove that plaintiff called the attention of the foreman to the fact that the walls of the trench were not shored up, that there were no plank there,, that such plank as had been furnished for use were at another place, excepting,- perhaps, some unsound, useless plank. There were a few rotten pieces, but they were not of use. I think therefore there was some testimony tending to prove the negligence of the defendant, whose foreman gave plaintiff, impliedly at least, the assurance that the place was safe enough, that there were no plank there, and that they could not stop the work to get plank. This- being so, it cannot be said, as a matter of law, that the plaintiff assumed the risk. I agree with Mr. Justice Kuhn in what he has said about the' ordinance of the city of Grand Rapids, and in reversing the judgment and ordering a new trial.